      Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                             Panama City Division



SHELLEY WILLIAMS, as Personal
Representative of the Estate of Arthur Williams,
a deceased Individual,


Plaintiff,


vs.                                        Case No.


Jackson County; Jackson County Jail
and Correctional Facility;
Jackson County Board of County Commissioners;
The State of Florida; Florida Department of
Corrections; Chris Brannon, Warden,
Jackson County Jail and Correctional Facility,




Defendants.
___________________________________/

                                 COMPLAINT

       Plaintiff, Shelley Williams, as Personal Representative of the Estate of
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 2 of 22




Arthur Williams, sues Defendants, Jackson County; Jackson County Jail
and Correctional Facility (“Jackson County Jail”); the Jackson County Board
of County Commissioners (“County Commissioners”); The State of Florida
(“Florida”); Florida Department of Corrections (“FDC”); Chris Brannon,
Warden, Jackson County Jail and Correctional Facility (“Warden Brannon”);
and avers:
                     PARTIES, JURISDICTION AND VENUE

                                   Introduction

      1.     This is an action to redress the wrongful death of Arthur Williams

while in custody at the Jackson County Jail, and alternatively for violation of

Arthur Williams’s Constitutional right under the 8th Amendment as is more

fully alleged herein. Plaintiff’s decedent, Arthur Williams (“Williams”) was an

82 year old, mentally incompetent male who was brutally and horrifically

murdered by his cell mate, Frederick Patterson (“Patterson”), while being

held at the Jackson County Jail on January 15, 2018. At the time of his

death, Williams was being held in the Jackson County Jail after being

arrested by the Jackson County Sheriff’s Office on October 18, 2017 for state

charges including loitering or prowling, trespass on property, aggravated

stalking, attempting to lure or entice a child under 12 years, and providing

false information to police. On January 4, 2018, Williams was adjudicated

incompetent to proceed in his criminal case by reason of mental illness

pursuant to Florida Statute section 916.106(11) by the Honorable
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 3 of 22




Christopher Patterson, Circuit Court Judge of the 14th Judicial Circuit,

Jackson County, Florida. Judge Patterson specifically found that Williams

was incompetent to proceed with the trial of the case, pre-trial proceedings,

entry of a plea, violation of probation or community control, sentencing,

hearing on issues regarding a defendant’s failure to comply with court orders

or conditions, and other matters where the mental competence of the

defendant is necessary. The court ordered all further legal proceedings

against Williams stayed, and committed Williams to the Department of

Children and Families to be placed in a mental health treatment facility

pursuant to Florida Statute sections 916.13(1) & (2). The Court further

directed the Clerk to forward forthwith a copy of his Order together with all

supporting findings, including reports of experts, psychiatrists, psychologists,

and social workers relative to Williams’s mental state to the Department of

Children and Families (“DCF”). The Court further ordered that Williams be

transported forthwith to a treatment facility designated by DCF.

Notwithstanding this order, Williams remained in the Jackson County Jail

until his death on January 15, 2018. Plaintiff alleges that Arthur Williams’s

Constitutional Rights were violated, or alternatively that the Defendants were

negligent, by pairing Williams with Patterson as cellmates. Patterson was a

known killer having previously savagely murdered a cellmate due to the cell-
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 4 of 22




mate’s alleged sexual orientation. Following Williams’s murder, Patterson

admitted that he had planned Williams’s murder for weeks, and had killed

Williams because of the nature of the state court charges against Williams.

      2.    The Plaintiff, Shelley Williams, is the Personal Representative of

the Estate of Arthur Williams, deceased.

      3.    The Jackson County Jail and Correctional Facility is jointly

operated by Jackson County through the Jackson County Board of County

Commissioners, and the State of Florida through the Florida Department of

Corrections. Jackson County is a political subdivision of the State of Florida

organized and existing under the provisions of the Florida Constitution.

      4.    Warden Brannon was an employee of Jackson County and/or

the State of Florida, and was ultimately responsible for the management and

operation of the Jackson County Jail.

      5.    This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988

to redress the deprivation, under color of law, of rights secured by the Eighth

Amendment to the Constitution of the United States of America.

      6.    This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 28 U.S.C. § 1343.

      7.    Alternatively, this is an action for wrongful death brought

pursuant to the Florida Wrongful Death Act, section 768.16 – 28, Florida
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 5 of 22




Statutes.

      8.    Venue lies in this district pursuant to 28 U.S.C. § 1391, as a

substantial part of the events or omissions giving rise to causes of action set

forth in this Complaint occurred in the United States Northern District of

Florida.

      9.    All conditions precedent to the filing of this action have been

fulfilled or have been waived.

                        GENERAL ALLEGATIONS

                                 Arthur Williams

      10.   Arthur Williams was an eighty-two (82) year old Canadian

citizen with mental health issues who had never been arrested in his life

prior to October 18, 2017.

      11.   On October 18, 2017, Williams was arrested by the Jackson

County Sherriff’s Office on several state criminal charges. As a result of the

arrest, Williams was incarcerated and held at the Jackson County Jail.

      12.   At the Jackson County Jail, in direct violation of the Jackson

County Jail’s own Classification Policy, Williams was placed in a cell with a

violent murderer, Frederick Patterson (“Patterson”), a 25 year old ex-MMA

(Mixed Martial Arts) fighter, who had previously murdered another cellmate

while incarcerated due to the cellmates alleged sexual orientation.
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 6 of 22




               Jackson County Jail’s Classification Policy

      13.   Jackson County Correctional Facility (“Jackson County Jail” or

the “Jail”) has a Classification Policy for inmates.

      14.   According to that Classification Policy (§ B): “The main objective

of classification is to house inmates in the type of quarters that best meet the

institutions security need, and provide adequate protection from other

inmates. The housing should be no more restrictive than is justified by the

inmate's security designation.”

      15.   According to that Classification Policy (§ F), “Particular care

should be exercised in separating the aggressive from the non-aggressive

inmates at all times.”

      16.   The Classification Policy further provides that:

      G. Special attention must also be given to the security and housing of
      special category inmates such as:

            1. Elderly and handicapped inmates.

            2. Alcohol, narcotic and drug addicts.

            3. Mentally ill inmates.

            4. Sexual deviates, homosexuals.

            5. Suicide risks

            6. Inmates who:

                  a.     Must be housed separate from general population for
                  their own protections or protection from others.
      Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 7 of 22




                      b.    Co-defendants requiring        separation    due    to
                      circumstances of arrest.

                      c.    Inmates who have a personal conflict.

                 7. Inmates with certain medical conditions.

       17.       The Classification Policy further provides that “H. The

information on an inmate falling into any of these categories will be recorded

in the inmate's personal file and will remain a matter of inmates personal

history file.”

       18.       The Classification Policy also provides “K. During incarceration,

an inmate's classification will change periodically. Normally, these changes

will be affected by routine court action and disposition. However court action,

family problems, stress of confinement and many other factors can create

severe behavioral change in the inmate that will affect classification and

housing categories. When such behavioral change is noticed, it is necessary

that it be reported to the OIC for evaluation, counseling and further action if

needed. It is the responsibility of the classifying officer to see that inmates

with classification changes are housed correctly and that information is

properly documented.”

       19.       On or about October 19, 2017, Williams filled out a PREA Sexual

Violence Screening Form (the “Screening Form”).

       20.       On his Screening Form, Williams indicated:
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 8 of 22




               (a)   That he was deaf and he wrote “hard hearing” (No. 3);

               (b)   That it was his first time being incarcerated (No. 4);

               (c)   That he was concerned about his ability to defend himself

while incarcerated based on his size, age, mental status, first time

incarcerated, or sexual preference (No. 8); and

               (d)   That he was not comfortable being housed in general

population based on his answers to the above questions (No. 12).

                            Frederick W. Patterson III

      21.      Patterson was originally sentenced to prison as a result of being

convicted of two counts each of burglary of a dwelling and trafficking in stolen

property.

      22.      On October 21, 2013, Patterson was sentenced to five years, 10

months and 22 days in prison.

      23.      As a result, Patterson was incarcerated at the Apalachee

Correctional Institute.

      24.      Patterson began racking up serious disciplinary infractions in

short order.

               (a)   He was participating in riots and given an infraction for

disobeying an order less than a year into his confinement (June 6 and 9,

2014, respectively);
         Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 9 of 22




                (b)   In Patterson’s second year of confinement, he received

 infractions for, inter alia: an unauthorized absence, tattooing, disorderly

 conduct, committing an obscene profane act, and destruction of stolen

 property.

         25.   Before the second year of Patterson’s confinement would finish,

Patterson murdered his then-cellmate at the Apalachee Correctional

Institution, which occurred on October 2, 2015.

         26.   According to the Probable Cause Affidavit, Patterson was placed

in a cell with another inmate, Scott Collinsworth, (Patterson’s first-murdered

cellmate) at 11:12 AM, and at 12:51 PM — less than two hours later —

Collinsworth was found “lying on the floor of the cell in a pool of blood” and

was declared deceased shortly thereafter.

         27.   In an attack that was all too similar to Patterson’s 2018 murder

of Williams, Patterson killed Collinsworth by “repeatedly striking Collinsworth

with his fists, feet, elbows and knees, even after Collinsworth had lost

consciousness, said act . . . evincing a depraved mind regardless of human

life.”

         28.   Patterson was found guilty of murder in the second degree in the

killing of Collinsworth and was sentenced to life in prison on February 1,

2018.
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 10 of 22




     29.   Thus, Patterson was facing a life sentence for a crime that he

had admitted committing prior to his transfer to the Jackson County Jail.

     Patterson’s Disciplinary History after His First Murder

     30.   After murdering his cellmate at Apalachee Prison, Patterson was

moved to the Santa Rosa Correctional Institution (SARCI).

     31.   At SARCI, Patterson continued to engage in violent conduct: he

was charged with four counts of battery on a law enforcement officer from an

incident in which he attacked an officer and repeatedly punched him in the

face, that required multiple officers to subdue him, and which continued even

after he had been subdued. Patterson continued to attack the guards even

while he was restrained with leg restraints and a waist chain, striking one

guard with the black box device (which is a hard plastic/metal box secured

over the handcuff key holes to prevent tampering).

     32.   This incident, which occurred on August 26, 2017, shows that

Patterson’s violent tendencies were not the only reason he presented an

extreme and special risk to others:

            (a)   Patterson claimed that he was under the influence of “K-2

(synthetic cannabanoids)” at the time of his attack on the SARCI guards;

            (b)   Patterson was extremely dangerous because he was

devious and calculating, and he admitted to having used a toothpaste cap
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 11 of 22




in the locking mechanism of his cell door which disabled the locking

mechanism; and

            (c)   Patterson was seen “smirking/smiling” shortly after

assaulting several officers.

              Patterson’s Transfer to Jackson County Jail

      33.   Patterson was transferred to the Jackson County Jail on October

31, 2017.

      34.   The Detention Report for Patterson’s transfer shows that he had

an open charge for murder in the second degree.

      35.   Jackson County Jail received a copy of the Florida Department

of Corrections Law Enforcement Inmate Custody Report dated 10/30/2017

for Patterson from SARCI prior to his transfer, which showed Patterson’s

extensive disciplinary history and that he had an open murder charge.

      36.   On October 31, 2017, Sgt. Morehead of the JCJ filed a written

report that the facility was receiving Patterson and that he had been advised

that Patterson had an open count of Second Degree Murder (the “Patterson

Intake Incident Report”).      The Patterson Intake Incident Report further

indicates that Lt. Merritt was notified of Patterson’s transfer and that he had

an open murder charge.         Lastly, the Patterson Intake Incident Report

indicates that “Inmate Patterson's cell arrangements were predetermined
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 12 of 22




prior to his arrival. Inmate Patterson was placed in Med-l as arranged.”

      37.   On or about October 31, 2017, Sgt. Watford completed a

Classification Worksheet for Patterson.

      38.   The Patterson Classification Worksheet is barely filled out: the

Worksheet has felony checked at the top and Patterson was apparently

classified as medium risk.

      39.   The section of the Classification Worksheet for “Description of

Charges” is left entirely blank; there is no mention that Patterson was not

only facing an open murder charge (to which he had confessed) but that the

murder was of his cellmate at another correctional facility.

      40.   The “Inmate History” section of Patterson’s Classification

worksheet was also left blank and there was no check mark next to “Violent

Crime / History of Violence.”

      41.   Similarly,   the    “Comments” section of      the Classification

Worksheet has no information on Patterson’s extensive history of violence

and disciplinary infractions while incarcerated.

      42.   On November 11, 2017, a Weekly Inmate Confinement Review

Form for Patterson was filled out. This Form indicates that Patterson was in

Med-1 for “Protective Custody” but the form does not identify the reason or

basis for the protective custody; instead, the comments state: “2nd Degree
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 13 of 22




Murder. Remains as is until room opens in Max. Remains as is.”

      43.   On November 21, 2017, the “Initial Classification Remarks” page

of the Classification Worksheet was updated to reflect that “Subject charged

with [sic]. Hold for Santa Rosa County.” The Classification Worksheet was

not updated to reflect these charges nor does this page, “Initial Classification

Remarks” page, identify that the charges were for four counts of battery upon

a law enforcement officer, which was an incident that the JCJ already knew

about.

      44.   On December 18, 2017, Patterson was given a disciplinary

infraction for fighting. This incident was not noted anywhere on Patterson’s

Classification Worksheet.

      45.   The next day, on December 19, 2017, an “Inmate Confinement

Order / Admission or Release” was entered transferring Patterson from Med-

1 to Max; neither of the boxes related to supervision are checked and the

only comment is “Cleared by [illegible].”

         Williams was Declared Incompetent Prior to His Murder

      46.   On December 19, 2017, Forensic Psychologist Dr. Michael

D’Errico examined Williams to assess whether he was competent to stand

trial. Dr. D’Errico concluded that:

      Based on all available information. Mr. Williams appears to meet the
      criteria for involuntary competency restoration treatment as manifestly
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 14 of 22




     dangerous to himself and others. As such, the least restrictive
     treatment alternative in his case would be involuntary hospitalization
     within a state forensic, psychiatric facility. Once involved in treatment,
     it may require as many as six months to restore Mr. Williams to within
     an adequate level of trial competency.

     47.   The DCF Clinician who examined Williams, Dr. Troy McCoy,

agreed that he was incompetent:

     “Nursing staff in the jail consider him to be very peculiar and unusual
     and believe he is delusional at times. Loose associations.
     Perseverations. Somewhat distraught. Medical info is a need. Hearing
     loss and use of hearing aids.”

     48.   Dr. McCoy later stated that: “This clinician did not advise that

the commitment be contested by DCF. . . . I am glad at this time that no

one can say that the defendant died in jail because DCF contested the

commitment and delayed admission.”

     49.   On January 4, 2018, Judge Christopher Patterson of Fourteenth

Judicial Circuit Court of Jackson County entered an Order (the

“Incompetency Order”) declaring Williams incompetent to proceed and that

committed him to the custody of Florida’s Department of Children and

Families (“DCF”).

     50.   The Incompetency Order found that “[t]he Defendant is

incompetent to proceed due to the Defendant’s Mental Illness.”

     51.   The Incompetency Order further found that Defendant was
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 15 of 22




incompetent to proceed with any stage of the trial or any “other matters

where the mental competence of the defendant is necessary.”

     52.   A copy of the Incompetency Order was sent to the Jackson

County Sherriff’s Office by the Court on January 5, 2018.

     53.   Also on January 5, 2018, the Forensics Admissions Coordinator

for DCF, Rita Watson, emailed Deputy Bruce Ward and Deputy Watson of

the JCJ regarding Williams’ incompetency and that he was being committed

to DCF.

     54.   Neither Deputy Ward nor Deputy Watson responded to this

email.

     55.   On January 8, 2018, Rita Watson sent a follow up email because

there had been no response.

     56.   Deputy Ward did not respond to the Forensic Admission

Coordinator’s email until the evening of January 12, 2018 and said he was

unable to open the attachment.      The Forensic Admission Coordinator

responded first thing the next morning, January 12, 2018, with the password.

     57.   Neither Deputy Ward nor Deputy Watson nor anyone else from

Jackson County Jail sent any emails to DCF regarding Williams’s

incompetency and pending admission.

     58.   Despite already having had ample reason to believe that
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 16 of 22




Williams was mentally incompetent and despite being informed by the Court

that he was adjudged incompetent and by DCF’s Forensic Admissions

Coordinator that he was being committed to DCF, there was no change to

Williams’ classification; amazingly, there is not even a single notation on his

Classification Worksheet related to Williams’s incompetency or relating to his

mental health.

      59.   Nor was Williams transferred to a mental health unit or protective

custody nor were any other measures that would have been appropriate and

reasonable taken to protect his safety.

                                     The Murder

      60.   Williams was found deceased within his jail cell on January 15,

2018 by staff at the Jackson County Jail. At that time, Williams was sharing

a jail cell with one Frederick Patterson. Williams was found lying face down

in a large pool of blood inside the cell shared with Patterson. Patterson was

subsequently interviewed by law enforcement officers to whom he admitted

(after waiving Miranda rights) the killing of Arthur Williams. Jail Staff reported

that they had performed the 1:00 AM cell check and found nothing out of

order. At the 2:00 AM cell check, Williams was discovered dead. Patterson

advised the investigating officers that he and Williams had been cellmates

for approximately two weeks. Patterson stated that he was aware of the
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 17 of 22




charges against Williams, and had planned to kill him the entire time they

shared a cell. Patterson further advised that he prepared for the murder by

hanging a blanket around the window and door to the cell so that staff would

be familiar with it. Patterson stated that he waited until after the 1:00 AM cell

check after which he dragged Williams out of his bunk and beat him with his

fists and feet, stomping his head and slamming him on the floor repeatedly;

Patterson admitted that he continued to beat Williams even after he died.

Patterson was subsequently charged and convicted of murder pursuant to

Florida Statute section 782.04.

      61.   The method, means and motive of Williams’s murder was similar

to the method, means and motive of Patterson’s murder of Scott Collinsworth

at the Apalachee Prison in October, 2015.

        Count I – Violation of Civil Rights pursuant to 42 USC section

                         1983 under the 8th Amendment

      62.   Plaintiff realleges the allegations of paragraphs 1 through 61.

      63.   At all times material, the Defendants jointly operated and were

responsible for the management and operation of the Jackson County Jail.

Management and operation of the Jackson County Jail includes assurance

that the Civil Rights of inmates such as Williams are protected, especially

pursuant to the 8th Amendment of the Constitution. As pertains to Williams’s
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 18 of 22




Constitutional Rights, the Jackson County Jail had rules and guidelines – the

Classification Policies – referred to above regarding proper placement of

inmates.   Moreover, the Defendants knew or should have known that

Williams was adjudicated mentally incompetent by a Circuit Court Judge

prior to his murder and ordered to be transported to the DCF. Yet, Williams

was never so transported. Further, the Defendants knew that Williams cell-

mate Patterson had previously committed murder of a cellmate because of

his alleged sexual orientation. Notwithstanding all of this knowledge, and

their presumed Classification Polices, the Defendants permitted, tolerated

and caused a pattern of conduct that resulted in the violation of Williams’s

8th Amendment rights at the hands of Patterson. The Defendants violated

their own Classification Polices evincing willful and wanton disregard for the

rights of Williams and utterly failed to protect him from a known murderer.

Here, all while acting under color of law, the Defendants knowingly

disregarded their own policies designed to protect inmates such as Williams,

and knowingly or recklessly ignoring the Order of the Circuit Court declaring

Williams incompetent.     None of the foregoing would have occurred,

particularly the death of Williams at the hands of Patterson, if Defendants

pattern of conduct regarding practices of placement of inmates and prompt

adherence to Orders of the court were an actual practice of the Jackson
     Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 19 of 22




County Jail. Additionally, the practice of compliance with Classification

Policies, and with actual and prompt compliance with Orders of the Circuit

Court would have prevented the death of Arthur Williams.

      64.   The Defendants were deliberately, callously, or recklessly

indifferent to the rights of inmates, particularly Williams, in that they instituted

a custom or policy of negligently, recklessly, or willfully failing to properly

screen inmates, including both Patterson and Williams, and assign inmates

appropriately; specifically, Defendants utterly failed to protect Williams in a

circumstance where it was reasonably anticipated that a person charged with

the violations of law such as Williams would be in grave danger if placed in

a cell with prisoner having Patterson’s history as stated herein. As result,

Williams suffered a horrific and gruesome death.

      Wherefore, the Plaintiff, Shelley Williams, as Personal Representative

      of the Estate of Arthur Williams, prays that his Honorable Court enter

      Judgment against Defendants, Jackson County; Jackson County Jail

      and Correctional Facility (“Jackson County Jail”); the Jackson County

      Board of County Commissioners (“County Commissioners”); The State

      of Florida (“Florida”); Florida Department of Corrections (“FDC”); Chris

      Brannon, Warden, Jackson County Jail and Correctional Facility

      (“Warden Brannon”) for all damages allowed by law, including costs as
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 20 of 22




      allowed and reasonable attorney’s fees.

             Count – II Wrongful Death pursuant to Florida Statute

                         Sections 768.28 and 768.16 – 26

      65.    Plaintiff realleges the allegations of paragraphs 1 through 61.

      66.    At all times material, Defendants, jointly, operated and managed

the Jackson County Jail.

      67.    At all times material, Defendants acted by and through their

employees,     agents,    officers,   directors,   commissioners,   and    other

representatives.

      68.    At all times material, Defendants, jointly, had the duty to exercise

reasonable care in carrying out their responsibilities as the operators and

managers of the Jackson County Jail, including the duty to protect inmates,

including Arthur Williams, from unreasonable dangers, and specifically to

follow their Classification Policies as alleged herein. Notwithstanding their

duties alleged herein, the Defendants, jointly, breached their duties so as to

legally, directly and proximately cause the wrongful death of Arthur Williams.

      Wherefore, the Plaintiff, Shelley Williams, as Personal Representative

      of the Estate of Arthur Williams, prays that his Honorable Court enter

      Judgment against Defendants, Jackson County; Jackson County Jail

      and Correctional Facility (“Jackson County Jail”); the Jackson County
    Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 21 of 22




     Board of County Commissioners (“County Commissioners”); The State

     of Florida (“Florida”); Florida Department of Corrections (“FDC”); Chris

     Brannon, Warden, Jackson County Jail and Correctional Facility

     (“Warden Brannon”) for all damages allowed by law, including costs as

     allowed. Plaintiff further demands a trial by jury.


                       DEMAND FOR JURY TRIAL


     Plaintiff demands trial by jury on any issues so triable.


Dated January 13th, 2020.



Respectfully submitted,



                             Curt David Obront, Esq.
                             OBRONT COREY, PLLC
                             Florida Bar No. 402494
                             Co-Counsel for Plaintiff
                             100 South Biscayne Boulevard, Suite 800
                             Miami, Florida 33133
                             Phone: (305) 373-1040
                             Fax:    (305) 373-2040
Case 5:20-cv-00019-TKW-MJF Document 1 Filed 01/13/20 Page 22 of 22




                        Domingo C. Rodriguez, Esq.

                        Domingo C. Rodriguez, Esq.

                        RODRIGUEZ LAW OFFICE, LLC

                        Florida Bar No. 394645

                        Co-counsel for Plaintiff

                        95 Merrick Way, Suite 720

                        Miami, Florida 33134

                        Phone: (305) 774-1477

                        Fax: (305) 774-1075
